Citation Nr: 1820274	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for metastatic squamous cell carcinoma, right neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky.  Jurisdiction of the Veteran's claims file currently resides with the Seattle, Washington RO.

In April 2017, the Veteran and his daughter-in-law J.S. testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran contends that his metastatic squamous cell carcinoma was due to his exposure to contaminated drinking water during his service at Camp Lejeune, North Carolina with the United States Marine Corps. 


FINDINGS OF FACT

1. Private medical treatment records currently associated with the Veteran's claims file confirm that he was first diagnosed with metastatic squamous cell carcinoma in September 2000.  In October 2000, the Veteran first underwent surgery for this condition, affecting the right side of his neck.  Additional private medical treatment records indicate that the Veteran underwent additional procedures for this condition in September 2015, March 2017, and August 2017.

2. The evidence of record indicates that the Veteran was in the United States Marine Corps and was stationed at Camp Lejeune, North Carolina from approximately November 1969 to August 1970.

3. The Veteran was not afforded a VA examination at any point during the appeal.  However, in September 2017, the Board requested that an environmental health specialist from the Veterans Health Administration (VHA) review the claims file and provide an opinion as to the etiology of the Veteran's metastatic squamous cell carcinoma.

In November 2017, VHA professional Dr. Roberts, a member of the Subject Matter Expert Panel of the Camp Lejeune Contaminated Water Project reviewed the Veteran's claims file and opined that the Veteran's metastatic squamous cell carcinoma was less likely than not caused by or a result of the Veteran's exposure to Camp Lejeune contaminated water.

In support of this opinion, Dr. Roberts first stated that the Veteran was intermittently exposed to contaminated water for a period of approximately 239 days, which is less than the median number of 18 months that a Marine or Navy Personnel was stationed at the base, according to the Agency for Toxic Substances and Disease Registry.  Dr. Roberts next stated that the Veteran's condition is not one of the eight presumptive conditions related to exposure to contaminated water at Camp Lejeune.  

Dr. Roberts then went on to state that while the Veteran denied tobacco and alcohol use-which are risk factors for the development of squamous cell carcinoma-the Veteran's claims file revealed pre and post-military occupational risk factors associated with being an electrician.  Additionally, Dr. Roberts noted that the Veteran was employed at the Puget Sound Naval Shipyard where his occupation as an electrician could have exposed him to multiple metals, wood, dust, possible asbestos, organic hydrocarbons, and polychlorinated biphenyls-all of which are risk factors for the development of carcinoma.  Lastly, Dr. Roberts considered significant the Veteran's family history of carcinoma, noting that both of the Veteran's parents were deceased with histories of carcinoma.

4. There are no additional competent, credible medical opinions of record discussing the possibility of a link between the Veteran's metastatic squamous cell carcinoma to service.


CONCLUSION OF LAW

The criteria for service connection for metastatic squamous cell carcinoma have not been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

As indicated above, the Veteran has contended that his metastatic squamous cell carcinoma was due to his exposure to contaminated water in service at Camp Lejeune.  In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran must show the following: (1) that he or she served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that he or she suffered from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and (3) that the disease process manifested to a degree of 10 percent or more at any time after service. 38 C.F.R. §§ 3.307(a)(7), 3.309(f).

In the instant case, the Board first acknowledges that the Veteran served at Camp Lejeune for more than 30 days between August 1, 1953 and December 31, 1987-thus satisfying the first criterion for presumptive service connection under 38 C.F.R. §§ 3.307(a)(7) and 3.309(f).

However, metastatic squamous cell carcinoma is not on the presumptive list of diseases associated with exposure to contaminants in the water supply at Camp Lejeune, rendering the presumption inapplicable.  See 38 C.F.R. § 3.309(f).  Nevertheless, the Veteran could still be entitled to service connection on a non-presumptive, direct basis if there is competent, credible evidence suggesting a nexus between the Veteran's metastatic squamous cell carcinoma and exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 3.303(a).  

The Board, however, concludes that there is no competent, credible nexus linking the Veteran's metastatic squamous cell carcinoma to his service at Camp Lejeune.  In making determination, the Board relies upon the November 2017 opinion provided by VHA specialist Dr. Roberts.  The Board finds that opinion to be adequate for adjudicative purposes as: (1) it was based upon a consideration of the Veteran's medical history; (2) the Veteran's disability is described in sufficient detail to allow a fully-informed evaluation; and (3) its conclusion is supported by a thorough rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the Veteran and his friend T.I. steadfastly believe that the Veteran's metastatic squamous cell carcinoma was due to his exposure at Camp Lejeune.  As laypersons, the Veteran and T.I. are competent to report on all things which they derive from their own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, they have not displayed that they possess sufficient medical training and experience as to provide an opinion as to the cause of Veteran's claimed condition.

Lastly, the Board notes that the Veteran has referred to prior Board decisions from other veterans where cancers were service-connected due to exposure to contaminated drinking water at Camp Lejeune.  See, e.g. Veteran's April 2017 statement.  However, pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered non-precedential as each case is decided on the basis of the individual facts in light of the applicable law and regulations.  While the Board may consider prior Board decisions, ultimately they do not carry any controlling weight and the Board must base its decision upon this case's particular facts.  Here, the evidence is not supportive of a grant of service connection.

In sum, the Board finds that service connection for metastatic squamous cell carcinoma is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for metastatic squamous cell carcinoma is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


